  Case 16-37344         Doc 46     Filed 02/20/19 Entered 02/20/19 09:09:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-37344
         RAYMOND JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/23/2016.

         2) The plan was confirmed on 02/02/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/26/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-37344      Doc 46     Filed 02/20/19 Entered 02/20/19 09:09:19                      Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $18,742.25
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $18,742.25


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,988.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $798.71
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,786.71

Attorney fees paid and disclosed by debtor:                $12.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
1ST PROGRESS/ 1ST EQUITY     Unsecured          459.00           NA              NA            0.00        0.00
1ST PROGRESS/ 1ST EQUITY     Unsecured          124.00           NA              NA            0.00        0.00
ACL LABORATORIES             Unsecured          180.00           NA              NA            0.00        0.00
AMERICAN INFOSOURCE          Unsecured          537.00           NA              NA            0.00        0.00
APPLIED BANK                 Unsecured       5,390.00            NA              NA            0.00        0.00
BANK OF AMERICA              Unsecured            0.00           NA              NA            0.00        0.00
BLUE ISLAND HOSPITAL CO      Unsecured      10,349.00            NA              NA            0.00        0.00
CAPITAL ONE BANK USA         Unsecured            0.00           NA              NA            0.00        0.00
CCI                          Unsecured          238.00           NA              NA            0.00        0.00
Convergent Outsourcing       Unsecured          286.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L       Unsecured          538.00           NA              NA            0.00        0.00
FIRST PREMIER BANK           Unsecured          900.00           NA              NA            0.00        0.00
HEART CARE CENTER OF IL SC   Unsecured          755.00           NA              NA            0.00        0.00
HYTHAM ALMASRI MD            Unsecured          129.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE     Unsecured      29,490.64     29,754.89        29,754.89           0.00        0.00
INTERNAL REVENUE SERVICE     Priority       29,942.85     12,738.66        12,738.66      4,809.04         0.00
INTERNAL REVENUE SERVICE     Secured         1,131.00       1,078.00        1,078.00        326.05       45.48
JPMORGAN CHASE BANK          Unsecured            0.00           NA              NA            0.00        0.00
LINCOLN HERITAGE             Unsecured       4,517.00            NA              NA            0.00        0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00        0.00
NEWPORT MEDICAL ASSOCIATES   Unsecured          575.00           NA              NA            0.00        0.00
NICOR GAS                    Unsecured          190.00           NA              NA            0.00        0.00
NORTHWESTERN MEDICINE        Unsecured          929.61           NA              NA            0.00        0.00
PERITUS PORTFOLIO SERVICES   Secured        22,500.00     28,923.41        28,000.00      6,461.17    2,313.80
PERITUS PORTFOLIO SERVICES   Unsecured       5,500.00            NA           923.41           0.00        0.00
QUANTUM3 GROUP LLC           Unsecured          428.00        428.01          428.01           0.00        0.00
STATE COLLECTION SERVICE     Unsecured          185.00           NA              NA            0.00        0.00
VILLAGE OF VILLA PARK        Unsecured          200.00           NA              NA            0.00        0.00
WEXFORD & JAMES              Unsecured       1,005.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-37344         Doc 46      Filed 02/20/19 Entered 02/20/19 09:09:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $28,000.00          $6,461.17         $2,313.80
       All Other Secured                                  $1,078.00            $326.05            $45.48
 TOTAL SECURED:                                          $29,078.00          $6,787.22         $2,359.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $12,738.66          $4,809.04              $0.00
 TOTAL PRIORITY:                                         $12,738.66          $4,809.04              $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,106.31                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,786.71
         Disbursements to Creditors                            $13,955.54

TOTAL DISBURSEMENTS :                                                                      $18,742.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
